Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Motor Vehicles dated March 27, 1986, which sustained a finding of an Administrative Law Judge that the petitioner had violated Vehicle and Traffic Law § 1180 (d) (speeding), and imposed a penalty of a $250 fine and revocation of the petitioner’s driver’s license.
Adjudged that the determination is confirmed, with costs, and the proceeding is dismissed on the merits.
The respondent’s determination that the petitioner violated Vehicle and Traffic Law § 1180 (d) was supported by the evidence adduced at the hearing. The arresting officer sufficiently established the accuracy of the radar device by using a tuning fork and an internal calibration test before and after stopping the petitioner (see, Matter of Graf v Foschio, 102 AD2d 891).
Furthermore, since the observing officer testified that his visual estimates had been proven to be accurate within 2 to 4 miles per hour of actual vehicle speeds, his estimate of the speed of the petitioner’s vehicle confirmed the radar reading and was sufficient to sustain the respondent’s burden of proof by clear and convincing evidence (see, Vehicle and Traffic Law § 227 [1]; People v Heyser, 2 NY2d 390). Molten, P. J., Lawrence, Weinstein and Balletta, JJ., concur.